Order entered June 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01456-CV

                            SLOAN CREEK II, L.L.C., Appellant

                                                V.

                           THE STATE OF TEXAS AND
                   NORTH TEXAS TOLLWAY AUTHORITY, Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-3356-2008

                                           ORDER
       The Court GRANTS appellant’s motion for leave to file post-submission reply letter

brief. We ORDER the reply letter brief tendered with appellant’s motion filed as of the date of

this order. The Court will accept no further briefing from any party.


                                                      /s/   ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE